     Case: 1:19-cv-06676 Document #: 73 Filed: 11/21/19 Page 1 of 3 PageID #:18286




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

GRUMPY CAT LIMITED                                  )
                                                    )   Case No.: 19-cv-6676
        Plaintiff,                                  )
                                                    )
                                                    )   Judge: Steven C. Seeger
v.                                                  )
                                                    )
THE INDIVIDUALS, CORPORATIONS,                      )
LIMITED LIABILITY COMPANIES,                        )
PARTNERSHIPS AND UNINCORPORATED                     )
ASSOCIATIONS IDENTIFIED                             )
ON SCHEDULE A HERETO,                               )
                                                    )
        Defendants.                                 )


 PLAINTIFF’S MOTION FOR ENTRY OF A TEMPORARY RESTRAINING ORDER,
 INCLUDING A TEMPORARY INJUNCTION, A TEMPORARY TRANSFER OF THE
    DEFENDANT DOMAIN NAMES AND A TEMPORARY ASSET RESTRAINT

        Plaintiff GRUMPY CAT LIMITED (“Plaintiff”) seeks entry of a temporary restraining

order, including a temporary injunction against Defendants No. 236 “6.berta2”, No. 238

“abood.av”, No. 269 “Buy-Fast-Shop”,        No 278 “colombonach” and No. 470 “zero_sts”

enjoining the manufacture, importation, distribution, offering for sale, and sale of Counterfeit

GRUMPY CAT Products, a temporary transfer of the Defendant Domain Names and a temporary

asset restraint in an action arising out of 15 U.S.C. § 1114; Section 43(a) of the Lanham Act, 15

U.S.C. § 1125(a); and the Illinois Uniform Deceptive Trade Practices Act, 815 ILCS § 510. A

Memorandum of Law in Support is filed concurrently with this Motion.
  Case: 1:19-cv-06676 Document #: 73 Filed: 11/21/19 Page 2 of 3 PageID #:18286




                              Respectfully submitted,
Dated: November 21, 2019
                              By:    s/Michael A. Hierl             _
                                     Michael A. Hierl (Bar No. 3128021)
                                     William B. Kalbac (Bar No. 6301771)
                                     Hughes Socol Piers Resnick & Dym, Ltd.
                                     Three First National Plaza
                                     70 W. Madison Street, Suite 4000
                                     Chicago, Illinois 60602
                                     (312) 580-0100 Telephone
                                     (312) 580-1994 Facsimile
                                     mhierl@hsplegal.com

                                     Attorneys for Plaintiff
                                     GRUMPY CAT LIMITED




                                        2
   Case: 1:19-cv-06676 Document #: 73 Filed: 11/21/19 Page 3 of 3 PageID #:18286




                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a true and correct copy of the foregoing

Motion was filed electronically with the Clerk of the Court and served on all counsel of record

and interested parties via the CM/ECF system on November 21, 2019.




                                                     s/Michael A. Hierl




                                                3
